


Exhibit 10.12

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into effective as of the
15th day of December 2011 by and between Venoco, Inc., a Delaware corporation
(“Company”), and Mark DePuy (“Employee”).

 

WHEREAS, the Company desires to employ Employee as the Senior Vice President,
Business Development & Acquisitions, and Employee desires to accept such
employment;

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

 

1.                                       Employment.  The Company hereby employs
Employee, and Employee hereby accepts employment by the Company, as Senior Vice
President Business Development & Acquisitions on the terms and conditions set
forth in this Agreement.

 

2.                                       Term of Employment.  Subject to the
provisions for earlier termination provided in the Agreement, the term of this
Agreement (the “Term”) shall commence on the effective date of this Agreement as
stated above and shall terminate on December 31, 2013; provided, however,
commencing on January 1, 2013 and on each January 1 thereafter, the term of this
Agreement shall automatically be extended one additional year unless, not later
than September 30 of the preceding year, the Board of Directors of the Company
(the “Board”) shall give written notice to Employee that the Term of the
Agreement shall cease to be so extended; provided, further, that if a Change in
Control, as defined in Section 8, shall have occurred during the original or
extended Term of this Agreement, the Term shall continue in effect for a period
of not less than 36 months beyond the date of such Change in Control.  In no
event, however, shall the Term of this Agreement extend beyond the end of the
calendar month in which Employee’s 65th birthday occurs.  Notwithstanding any
provision of this Agreement to the contrary, termination of this Agreement shall
not alter or impair any rights or benefits of Employee (or Employee’s estate or
beneficiaries) that have arisen under this Agreement on or prior to such
termination, including, without limitation, the provisions of Sections 9(c), 15
and 18.

 

3.                                       Employee’s Duties.  During the Term of
this Agreement Employee shall serve as the Senior Vice President, Business
Development & Acquisitions of the Company, based in Denver, Colorado and with
such customary duties and responsibilities as may from time to time be assigned
to him by the Chief Executive Officer and the Board, provided that such duties
are at all times consistent with the duties of such position. Employee agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the duties

 

1

--------------------------------------------------------------------------------


 

and responsibilities assigned to Employee hereunder, to use reasonable best
efforts to perform faithfully and efficiently such duties and responsibilities.

 

4.                                       Base Compensation.  For services
rendered by Employee under this Agreement, the Company shall pay to Employee a
base salary (“Base Compensation”) of $325,000.00 per annum, payable in
accordance with the Company’s customary payroll practice for its executive
officers.  The amount of Base Compensation shall be reviewed periodically and
may be increased to reflect inflation or such other adjustments as the Board may
deem appropriate but Base Compensation, as increased, may not be decreased
thereafter.

 

5.                                       Signing and Annual Bonuses. Upon
Employee’s execution of this Agreement, the Company shall pay to Employee a
signing bonus of $75,000.00 (which bonus shall be returned to the Company in
full if Employee terminates his employment within one year of the execution of
this Agreement).  Employee shall be eligible to participate in the Company’s
incentive compensation plan; under which cash bonuses are paid to senior
executives based upon the performance of both the Company and the employee.  The
target annual bonus for the position of Senior Vice President Business
Development & Acquisitions shall be 65% of Employees annual Base Compensation.
The annual bonus award will be determined by the Compensation Committee each
year for performance during the prior year and paid on April 1 of the year in
which it is determined. The amount of the bonus shall be based on performance of
the Employee and the Company as measured against goals established by the
Compensation Committee. The annual cash bonus payable in 2012 for performance in
2011 shall be $25,000.

 

6.                                       Restricted Share Grant.  Employee shall
receive an initial grant of 25,000 restricted shares of the Company’s stock
which shall vest over a period of four years.

 

7.                                       Additional Benefits.  In addition to
the other compensation and benefits provided for in this Agreement, Employee
shall be entitled to receive all fringe benefits and perquisites offered by the
Company to its executive officers.  Such benefits shall include, without
limitation, 5 weeks paid vacation per year; participation in the Company’s
401(k) Plan; participation in other incentive and benefit plans offered
generally to key employees; participation in various employee benefit plans or
programs provided to the employees of the Company in general, subject to the
regular eligibility requirements with respect to each of such benefit plans or
programs; and such other benefits or perquisites as may be approved by the Board
during the Term of this Agreement. Nothing in this paragraph shall be deemed to
prohibit the Company from making any changes in any plans, programs or benefits
described in this Section 7, provided the change similarly affects all
executives of the Company similarly situated.

 

2

--------------------------------------------------------------------------------


 

8.                                       Change in Control.

 

For purposes of this Agreement, a “Change in Control” shall mean the occurrence
of one of the following events:

 

(i)                                     Any “person” (as such term is used in
Section 13(d) and 14(d) of the Exchange Act) other than Timothy M. Marquez,
Bernadette B. Marquez, their respective legal representatives, devisees, donees
and heirs and any Trust for the benefit of either or both of Timothy M. Marquez
and Bernadette B. Marquez and/or the issue of either of them (the “Marquez
Family”) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities, or the outstanding securities of a successor entity
in the event of a business combination between the Company and another entity;
provided that for purposes of this paragraph a “person” shall not include the
entity with which the Company may consummate a business combination;

 

(ii)                              the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets. 
For purposes of this clause (ii), the term “the sale or disposition by the
Company of all or substantially all of the Company’s assets” shall mean a sale
or other disposition transaction or series of related transactions (other than
transactions related to the creation of a master limited partnership or royalty
trust in which the Company continues its corporate existence), involving assets
of the Company or of any direct or indirect subsidiary of the Company (including
the stock of any direct or indirect subsidiary of the Company) in which the
value of the assets or stock being sold or otherwise disposed of (as measured by
the purchase price being paid therefor or by such other method as the Board
determines is appropriate in a case where there is no readily ascertainable
purchase price) constitutes more than two-thirds of the “fair market value of
the Company” (as hereinafter defined).  For purposes of the preceding sentence,
the “fair market value of the Company” shall be the aggregate market value of
the Company’s outstanding common stock (on a fully diluted basis) plus the
aggregate market value of the Company’s other outstanding equity securities. 
The aggregate market value of the Company’s equity securities shall be
determined by multiplying the number of shares of the Company’s common stock (on
a fully diluted basis) outstanding on the date of the execution and delivery of
a definitive agreement with respect to the transaction or series of related
transactions (the “Transaction Date”) by the average closing price of such
security for the ten trading days immediately preceding the Transaction Date, or
if not publicly traded, by such other method as the Board shall determine is
appropriate;  or

 

(iii)                         the Marquez Family is no longer the largest
beneficial owner of the Company’s outstanding voting securities and Timothy
Marquez is no longer the CEO or Chairman of the Board.

 

3

--------------------------------------------------------------------------------


 

9.                                       Termination.  This Agreement may be
terminated prior to the end of its Term as set forth below.

 

(a)                                  Resignation.  Employee may resign,
including by reason of retirement, his position at any time.  In the event of
such resignation, except in the case of resignation on or following a Change in
Control for Good Reason (as defined below), Employee shall not be entitled to
further compensation pursuant to this Agreement.

 

(b)                                 Death.  If Employee’s employment is
terminated due to his death, the Company shall pay Employee’s beneficiaries or
legal representatives (i) within 15 days, any Base Compensation and vacation pay
which had accrued hereunder at the date of Employee’s death; and (ii) the same
benefits that Employee would receive in the event of Discharge following a
Change in Control as described in Section 9(c)(i), below, as though Employee has
been terminated following a Change in Control.

 

(c)                                  Discharge.

 

(i)                                     The Company may terminate this Agreement
and Employee’s employment for any reason deemed sufficient by the Company upon
notice as provided in Section 12.  However, in the event that Employee’s
employment is terminated during the Term by the Company on or following a Change
in Control and for any reason other than his Misconduct (as defined in
Section 9(c)(ii) below) then: (A) the Company shall pay in a lump sum, in cash,
to Employee, within 15 days of the Date of Termination, an amount equal to three
times the sum of (1) Employee’s Base Compensation, (2) an amount equal to the
highest incentive award paid or payable, as the case may be, to Employee under
the Company’s Incentive Compensation Plan during the current year and the three
years prior to termination, (3) an amount equal to the amount of contributions
that the Company would have made on behalf of Employee under the Company’s
401(k) Plan during the prior year disregarding any limitations on benefits or
covered compensation imposed by I.R.C. Sections 401(a)(17), 401(k), 401(m) or
415; (B) for the 36-month period after such Date of Termination, the Company
shall provide or arrange to provide Employee (and Employee’s dependents) with
group health insurance benefits substantially similar to those which Employee
(and Employee’s dependents) were receiving immediately prior to the Notice of
Termination, with the Employee charged a monthly premium(s) for such
coverage(s) that does not exceed the premium(s) charged to an active employee
for comparable coverage(s); benefits otherwise receivable by Employee pursuant
to this clause (B) shall be reduced to the extent comparable benefits are
actually

 

4

--------------------------------------------------------------------------------


 

received by Employee (and Employee’s dependents) during the 36-month period
following Employee’s termination, and any such benefits actually received by
Employee shall be reported to the Company (to the extent coverage and/or
benefits received under a self-insured health plan of the Company (any successor
or affiliate) are taxable to Employee, the Company shall make Employee “whole”
on a net after tax basis, with such make whole payments to be made during the
month of the related health care coverage); (C) within 30 days of the Date of
Termination or, if later, the first date on which such payment would not subject
Employee to suit under Section 16(b) of the Securities Exchange Act of 1934, if
applicable, the Company shall offer to pay to Employee for cancellation of all
outstanding stock-based awards then held by Employee on the Date of Termination
(collectively, “Awards”), a lump sum amount in cash equal to the sum of the
value (with respect to an option or stock appreciation right, the “spread”; and
with respect to restricted stock or phantom stock, the value of an unrestricted
share) of all such Awards, calculated, where applicable, as if all corporate
performance goals had been achieved (thus warranting full value of the Award)
and in the case where the Company’s stock is not publicly traded, using a fair
market value on the Date of Termination as determined by an independent third
party agreeable to the Company and Employee; and (D) within 30 days after the
Date of Termination, the Company shall pay to Employee an amount equal to 36
times the excess of (i) the monthly premium payable immediately prior to the
Notice of Termination for life, disability and accident benefits substantially
similar to those which employee (and Employee’s dependents) were receiving at
such time, over (ii) the aggregate monthly premiums(s) charged to the Executive
for such coverage at such time.  Each of the payments described in Section (A) —
(D) of this Section shall be deemed to be separate payments for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

(ii)                                  Notwithstanding the foregoing provisions
of this Section 9, in the event Employee is terminated because of Misconduct,
the Company shall have no compensation obligations pursuant to this Agreement
after the Date of Termination.  As used herein, “Misconduct” means (a) the
willful and continued failure by Employee to substantially perform his duties
with the Company (other than any such failure resulting from Employee’s
incapacity due to physical or mental illness or any such actual or anticipated
failure after the issuance of a Notice of Termination by Employee for Good
Reason), after a written demand for substantial performance is delivered to
Employee by the Board, which demand specifically identifies the manner in which
the Board believes that Employee has not substantially performed his duties, or
(b) the willful engaging by Employee in conduct which is

 

5

--------------------------------------------------------------------------------


 

demonstrably and materially injurious to the Company, monetarily or otherwise. 
For purposes hereof, no act, or failure to act, on Employee’s part shall be
deemed “willful” unless done, or omitted to be done, by Employee not in good
faith and without reasonable belief that Employee’s action or omission was in
the best interest of the Company.  Notwithstanding the foregoing, Employee shall
not be deemed to have been terminated for Misconduct unless and until there
shall have been delivered to Employee a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice to Employee and an opportunity for Employee, together with
Employee’s counsel, to be heard before the Board), finding that in the good
faith opinion of the Board Employee was guilty of conduct set forth above and
specifying the particulars thereof in detail.

 

(iii)  If the Company terminates this Agreement and Employee’s employment before
the expiration of the Term, other than following a Change in Control and other
than for Misconduct, then, instead of the severance amount described in
Section 9(c)(1)(A), the severance amount shall be equal to two times the sum of
(1) Employee’s Base Compensation and (2) an amount equal the greater of $50,000
or the highest cash incentive award paid or payable, as the case may be, during
the three years prior to termination, payable at the same time and in the same
form as the severance amount set forth in Section 9(c)(1)(A) (cash lump sum
within 15 days of the Date of Termination).  The Employee shall not be entitled
to any of the other payments or benefits described in Sections 9(c)(1)(B) —
(D) above.

 

(d)                                 Disability.

 

(i)                                     If Employee shall have been absent from
the full-time performance of Employee’s duties with the Company for six
consecutive months as a result of Employee’s incapacity due to physical or
mental illness, as determined by Employee’s physician, and within 30 days after
written Notice of Termination is given by the Company Employee shall not have
returned to the full-time performance of Employee’s duties, Employee’s
employment may be terminated by the Company for “Disability” and Employee shall
upon such termination be entitled to receive the payments described in
Section 9(c)(i)  as though Employee has been terminated following a Change in
Control.

 

(ii)                                  If Employee fails during any period during
the Term to perform Employee’s full-time duties with the Company as a result of
incapacity due to physical or mental illness, as determined by Employee’s

 

6

--------------------------------------------------------------------------------


 

physician, Employee shall continue to receive his Base Compensation, together
with all compensation payable to Employee under the Company’s Long Term
Disability Plan or other similar plan during such period until this Agreement is
terminated.

 

(e)                                  Resignation for Good Reason.  In the event
of a Change in Control, Employee shall be entitled to terminate his employment
for Good Reason as defined herein.  If Employee terminates his employment for
Good Reason, Employee shall be entitled to the compensation and benefits
provided in Paragraph 9(c)(i) hereof.  “Good Reason” shall mean (1) the breach
of any of the Company’s obligations under this Agreement without Employee’s
express written consent or (2) the occurrence of any of the following
circumstances without Employee’s express written consent unless such breach or
circumstances are fully corrected prior to the Date of Termination specified in
the Notice of Termination pursuant to Subsection 9(f) given in respect thereof:

 

(i)                                     the assignment to Employee of any duties
that, in the good faith opinion of Employee, are inconsistent with the position
in the Company that Employee held immediately prior thereto, or an adverse
alteration (as determined in good faith by Employee) in the nature or status of
Employee’s office, title, responsibilities, including reporting
responsibilities, or the conditions of Employee’s employment from those in
effect immediately prior thereto or a failure to maintain Employee as Senior
Vice President, Business Development & Acquisitions;

 

(ii)                                  a reduction in Employee’s Base
Compensation;

 

(iii)                               the failure by the Company to pay to
Employee any portion of Employee’s current compensation or to pay to Employee
any portion of an installment of deferred compensation under any deferred
compensation program of the Company within seven days of the date such
compensation is due;

 

(iv)                              the failure by the Company to continue in
effect any compensation plan in which Employee participates that is material to
Employee’s total compensation unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by the Company to continue Employee’s participation therein (or
in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of
Employee’s participation relative to other participants, as existed at the time
of the Change in Control;

 

7

--------------------------------------------------------------------------------


 

(v)                                 the failure by the Company to continue to
provide Employee with benefits substantially similar to those enjoyed by
Employee under any of the Company’s life insurance, medical, health and
accident, or disability plans in which Employee was participating at the time of
this Agreement; the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive Employee of any
material fringe benefit enjoyed by Employee at the time of this Agreement, or
the failure by the Company to provide Employee with the number of paid vacation
days to which Employee is entitled on the basis of years of service with the
Company (and its predecessors) in accordance with the Company’s normal vacation
policy in effect at the time of the Change in Control;

 

(vi)                              the failure of the Company to obtain a
satisfactory agreement from any successor to assume and agree to perform this
Agreement, as contemplated in Section 14 hereof;

 

(vii)                           the amendment, modification or repeal of any
provision of the Certificate of Incorporation, or the Bylaws of the Company
which was in effect immediately prior to time of this Agreement, if such
amendment, modification or repeal would materially adversely effect Employee’s
right to indemnification by the Company; or

 

(viii)                        any purported termination of Employee’s employment
that is not effected pursuant to a Notice of Termination satisfying the
requirements of Subsection (f) hereof, which purported termination shall not be
effective for purposes of this Agreement.

 

Notwithstanding anything in this Agreement to the contrary, if Employee’s
employment with the Company terminates prior to, but within six months of, the
date on which a Change in Control occurs and it is reasonably demonstrated by
Employee that such termination of employment was (i) by the Company in
connection with or anticipation of the Change in Control or (ii) by Employee
under circumstances which would have constituted Good Reason if the
circumstances arose on or after the Change in Control, then, for purposes of
this Agreement, Employee shall be deemed to have continued employment with the
Company until the date of the Change in Control and then terminated his
employment on such date for Good Reason.

 

Employee’s right to terminate employment pursuant to this subsection shall not
be affected by Employee’s incapacity due to physical or mental illness.  In
addition, Employee’s continued employment following any event, act or omission,
regardless of the length of such continued employment, shall not constitute
Employee’s consent to, or a waiver of Employee’s rights with respect to, such
event, act or omission constituting a Good Reason circumstance hereunder.

 

8

--------------------------------------------------------------------------------

 

(f)            Notice of Termination.  On and after a Change in Control, any
purported termination of Employee’s employment by the Company or by Employee
shall be communicated by written Notice of Termination to the other party hereto
in accordance with Section 12 hereof.  For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall set forth in reasonable detail
the reason for termination of Employee’s employment, or in the case of
resignation for Good Reason, said notice must specify in reasonable detail the
basis for such resignation.  No purported termination which is not effected
pursuant to this Section 9(f) shall be effective.

 

(g)           Date of Termination.  “Date of Termination” shall mean the date
the employee incurs a “separation from service” within the meaning of Code
Section 409A.  Either party may, within 15 days after any Notice of Termination
is given, provide notice to the other party pursuant to Section 12 hereof that a
dispute exists concerning the termination.  Notwithstanding the pendency of any
such dispute, the Company will continue to pay Employee his full compensation in
effect when the notice giving rise to the dispute was given (including, but not
limited to, Base Compensation) and continue Employee as a participant in all
compensation, benefit and insurance plans in which Employee was participating
when the notice giving rise to the dispute was given, until the dispute is
finally resolved in accordance with Section 18 hereof, but in no event past the
expiration date of this Agreement.  All payments pursuant to this Section shall
be made at the same time or times as otherwise specified in this Agreement or
pursuant to the terms of such plan or plans.  Any payments and benefits provided
during such period of dispute shall not reduce any other payments or benefits
due Employee under this Agreement nor shall Employee be liable to repay the
Company for such payments and benefits if it is finally determined the Employee
is not entitled to payments under the other provisions of this Agreement
following Employee’s termination of employment.

 

(h)           Mitigation.  Except as otherwise provided in Section 9(c)(i) with
regard to group health benefits, Employee shall not be required to mitigate the
amount of any payment provided for in this Section 9 by seeking other employment
or otherwise, nor shall the amount of any payment or benefit provided for in
this Agreement be reduced by any compensation earned by Employee as a result of
employment by another employer, self-employment earnings, by retirement
benefits, by offset against any amount claimed to be owing by Employee to the
Company, or otherwise.  No amounts payable to Employee under any plan or program
of the Company shall reduce or offset any amounts payable to Employee under this
Agreement.

 

(i)            Section 280G.

 

(1)           To provide Employee with adequate protection in connection

 

9

--------------------------------------------------------------------------------


 

with his ongoing employment with the Company, this Agreement provides Employee
with various benefits in the event of termination of Employee’s employment with
the Company.  If Employee’s employment is terminated following a “change in
control” of the Company, within the meaning of Section 280G of the Code, a
portion of those benefits could be characterized as “excess parachute payments”
within the meaning of Section 280G of the Code.  With respect to issues related
to excess parachute payments, the parties have agreed as set forth herein.

 

(2)           Anything in this Agreement to the contrary notwithstanding, the
payments and distributions by the Company or any other person to or for the
benefit of Employee (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (a “Payment”)) shall be
reduced so that no such Payment shall be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties would be incurred by
Employee with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), if the Company shall determine that the amount of the Payments
that Employee would retain on any after-tax, present value basis would be
increased as a result of such reduction by $5,000 or more.

 

(3)  In the event that a reduction in Payments is required pursuant to the
immediately preceding paragraph, then, except as provided below with respect to
Payments that consist of health and welfare benefits, the reduction in Payments
shall be implemented by determining the “Parachute Payment Ratio” (as defined
below) for each Payment and then reducing the Payments in order beginning with
the Payment with the highest Parachute Payment Ratio.  For Payments with the
same Parachute Payment Ratio, such Payments shall be reduced based on the time
of payment of such Payments, with amounts being paid furthest in the future
being reduced first.  For Payments with the same Parachute Payment Ratio and the
same time of payment, such Payments shall be reduced on a pro-rata basis (but
not below zero) prior to reducing Payments next in order for reduction.  For
purposes of this Section, “Parachute Payment Ratio” shall mean a fraction, the
numerator of which is the value of the applicable Payment as determined for
purposes of Code Section 280G, and the denominator of which is the financial
present value of such Parachute Payment, determined at the date such payment is
treated as made for purposes of Code Section 280G (the “Valuation Date”).  In
determining the denominator for purposes of the preceding sentence (1) present
values shall be determined using the same discount rate that applies for
purposes of discounting payments under Code Section 280G; (2) the financial
value of payments shall be determined

 

10

--------------------------------------------------------------------------------


 

generally under Q&A 12, 13 and 14 of Treasury Regulation 1.280G-1; and (3) other
reasonable valuation assumptions as determined by the Company shall be used. 
Notwithstanding the foregoing, Payments that consist of health and welfare
benefits shall be reduced after all other Payments, with health and welfare
Payments being made furthest in the future being reduced first.

 

(j)  Section 409A.

 

(1)  Anything in this Agreement to the contrary notwithstanding, if (1) on the
date of termination of Employee’s employment with the Company, any of the
Company’s stock is publicly traded on an established securities market or
otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the Code) and
(2) as a result of such termination, the Employee would receive any payment
that, absent the application of this paragraph 9(j), would be subject to
interest and additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(2)(B)(i) of the Code, then no such
payment shall be payable prior to the date that is the earliest of (i) 6 months
after the Employee’s termination date, (ii) the Employee’s death or (iii) such
other date as will cause such payment not to be subject to such interest and
additional tax.

 

(2)  It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code and this Agreement shall be interpreted accordingly. 
To the extent such potential payments or benefits could become subject to such
Section, the parties shall cooperate to amend this Agreement with the goal of
giving Employee the economic benefits described herein in a manner that does not
result in such tax being imposed.

 

(3)  All taxable expenses or other reimbursements or in-kind benefits under this
Agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Employee,
(ii) any right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit, and (iii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

 

(4)  The Employee shall have no right to designate the date of any payment
hereunder.

 

(5)  Each payment provided for in this Agreement shall, to the extent
permissible under Code Section 409A, be deemed a separate payment for purposes
of Code Section 409A.

 

11

--------------------------------------------------------------------------------


 

10.           Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit Employee’s continuing or future participation in any benefit,
bonus, incentive or other plan or program provided by the Company or any of its
affiliated companies and for which Employee may qualify, nor shall anything
herein limit or otherwise adversely affect such rights as Employee may have
under any stock option or other agreements with the Company or any of its
affiliated companies.

 

11.           Assignability.  The obligations of Employee hereunder are personal
and may not be assigned or delegated by him or transferred in any manner
whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer.  The Company shall have the right to assign this
Agreement and to delegate all rights, duties and obligations hereunder, either
in whole or in part, to any parent, affiliate, successor or subsidiary
organization or company of the Company, so long as the obligations of the
Company under this Agreement remain the obligations of the Company.

 

12.           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Company at its principal office address, directed to the attention of the Board
with a copy to the Secretary of the Company, and to Employee at Employee’s
residence address on the records of the Company or to such other address as
either party may have furnished to the other in writing in accordance herewith
except that notice of change of address shall be effective only upon receipt.

 

13.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

14.           Successors; Binding Agreement.

 

(a)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used herein, the term “Company” shall include any successor
to its business and/or assets as aforesaid which executes and delivers the
Agreement provided for in this Section 14 or which otherwise becomes bound by
all terms and provisions of this Agreement by operation of law.

 

(b)           This Agreement and all rights of Employee hereunder shall inure to
the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If Employee should die while any amounts would be
payable to him hereunder if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms

 

12

--------------------------------------------------------------------------------


 

of this Agreement to Employee’s devisee, legatee, or other designee or, if there
be no such designee, to Employee’s estate.

 

15.           Indemnification.  In consideration of the premises and of the
mutual agreements set forth in this Agreement, the parties hereto further agree
as follows:

 

(a)           The Company shall pay on behalf of Employee and Employee’s
executors, administrators or assigns, any amount which Employee is or becomes
legally obligated to pay as a result of any claim or claims made against
Employee by reason of the fact that Employee served as an employee, director
and/or officer of the Company or because of any actual or alleged breach of
duty, neglect, error, misstatement, misleading statement, omission or other act
done, or suffered or wrongfully attempted by Employee in Employee’s capacity as
an employee, Director and/or Officer of the Company.  The payments that the
Company will be obligated to make hereunder shall include (without limitation)
damages, judgments, settlements, costs and expenses of investigation, costs and
expenses of defense of legal actions, claims and proceedings and appeals
therefrom, and costs of attachments and similar bonds; provided, however, that
the Company shall not be obligated to pay fines or other obligations or fees
imposed by law or otherwise that it is prohibited by applicable law from paying
as indemnity or for any other reason.

 

(b)           Costs and expenses (including, without limitation, attorneys’
fees) incurred by Employee in defending or investigating any action, suit,
proceeding or claim shall be paid by the Company in advance of the final
disposition of such matter upon receipt of a written undertaking by or on behalf
of Employee to repay any such amounts if it is ultimately determined that
Employee is not entitled to indemnification under the terms of this Agreement.

 

(c)           If a claim under this Agreement is not paid by or on behalf of the
Company within ninety days after a written claim has been received by the
Company, Employee may at any time thereafter bring suit against the Company to
recover the unpaid amount of the claim and, if successful in whole or in part,
Employee shall also be entitled to be paid the expense of prosecuting such
claim.(d)   In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Employee, who shall execute all papers required and shall do everything that may
be necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.(e)   The Company shall not be liable under this Agreement to make any
payment in connection with any claim made against Employee:(1)   for which
payment is actually made to Employee under an insurance policy maintained by the
Company, except in respect of any excess beyond the amount of payment under such
insurance;(2)   for which Employee is indemnified by the Company

 

13

--------------------------------------------------------------------------------


 

otherwise than pursuant to this Agreement;(3)   based upon or attributable to
Employee gaining in fact any personal profit or advantage to which Employee was
not legally entitled;(4)   for an accounting of profits made from the purchase
or sale by Employee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto;
or(5)   brought about or contributed to by the dishonesty of Employee; provided,
however, that notwithstanding the foregoing, Employee shall be protected under
this Agreement as to any claims upon which suit may be brought alleging
dishonesty on the part of Employee, unless a judgment or other final
adjudication thereof adverse to Employee shall establish that Employee committed
acts of active and deliberate dishonesty with actual dishonest purpose and
intent, which acts were material to the cause of action so adjudicated.

 

(f)            Employee, as a condition precedent to his right to be indemnified
under this Agreement, shall give to the Company notice in writing as soon as
practicable of any claim made against him for which indemnity will or could be
sought under this Agreement.  Notice to the Company shall be directed to the
Company, Attention: Secretary (or such other address as the Company shall
designate in writing to Employee).  Notice shall be deemed received if sent by
prepaid mail properly addressed, the date of such notice being the date
postmarked.  In addition, Employee shall give the Company such information and
cooperation as it may reasonably require and as shall be within Employee’s
power.

 

(g)           Nothing herein shall be deemed to diminish or otherwise restrict
Employee’s right to indemnification under any provision of the Certificate of
Incorporation or Bylaws of the Company or under Delaware law.

 

(h)           During the Term and for a period of six years thereafter, the
Company shall cause Employee to be covered by and named as an insured under a
policy or contract of insurance obtained by it to insure its directors and
officers against personal liability for acts or omissions in connection with
service as an officer or director of the Company or service in other capacities
at the request of the Company.  The coverage provided to Employee pursuant to
this Section shall be of a scope and on terms and conditions at least as
favorable as the coverage provided to Employee on the termination date of this
Agreement.

 

16.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Employee and such officer as may be specifically
authorized by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or in compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  This Agreement is an integration of the parties
agreement; no agreement or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth

 

14

--------------------------------------------------------------------------------


 

expressly in this Agreement.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware.

 

17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

18.           Arbitration.  Employee shall be permitted (but not required) to
elect that any dispute or controversy arising under or in connection with this
Agreement be settled by arbitration in Denver, Colorado or in the city in which
Employee then resides in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction.

 

19.           Prior Agreements.  This agreement supersedes and replaces in full
any previously existing employment agreement (written or oral) between the
parties.

 

20.           Knowledge of Terms and Conditions.  Employee has received a copy
of this Agreement in advance of his execution hereof and has consulted with his
own attorney with respect to the terms and conditions hereof and the
transactions contemplated under this Agreement.  Employee has executed this
Agreement with full knowledge of the terms and conditions contained herein and
acknowledges that he has had the opportunity to obtain information regarding the
Company and concerning the terms and conditions of this Agreement.  In making
his decision to enter into this Agreement, Employee has relied solely upon
independent investigations he made and acknowledges that he is not relying on
the Company, any affiliate of the Company or any officer, director or employee
of the Company for advice with respect to any tax or other economic
considerations involved in the transactions contemplated under this Agreement,
including those arising under Section 409A of the Internal Revenue Code of 1986,
as amended.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective for all
purposes as of December      2011.

 

 

Venoco, Inc.

 

 

 

 

 

By:

/s/ TIMOTHY M. MARQUEZ

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

Employee

 

 

 

 

 

By:

/s/ MARK DEPUY

 

 

Mark DePuy

 

15

--------------------------------------------------------------------------------
